Citation Nr: 0809451	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  95-23 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for alcohol dependence, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 






INTRODUCTION

The veteran served on active duty in the United States Air 
Force from October 1962 to September 1966 and in the United 
States Army from September 1979 to December 1991.  Service in 
the Republic of Vietnam is indicated by the record. 

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

This issue was previously before the Board and was remanded 
in July 1997, July 2003 and August 2005.  

Issue not on appeal

In August 2005, the Board granted the veteran's claim of 
entitlement to service connection for nicotine dependence.  
The VA Appeals Management Resource Center in Bay Pines, 
Florida implemented the Board's decision in a January 2006 
rating decision, assigning a noncompensable disability rating 
effective January 1, 1992.  To the Board's knowledge, the 
veteran has not disagreed with that rating decision.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection]. That matter has therefore been resolved, and it 
will be discussed no further herein.





FINDING OF FACT

The preponderance of the competent and probative evidence of 
record demonstrates that the veteran's alcohol dependence is 
not related to his service-connected PTSD.


CONCLUSION OF LAW

Alcohol dependence is not proximately due to or the result of 
the veteran's service-connected PTSD.  38 C.F.R. § 3.310 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
alcohol dependence as secondary to his PTSD.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

As indicated above, the veteran's claim has been remanded by 
the Board on three occasions.  In January 1997, the Board 
remanded the veteran's claim pending readjudication of his 
PTSD claim by the RO.  The Board instructed the RO that 
should the veteran's claim of entitlement to service 
connection for PTSD be granted, the RO must then make a 
determination regarding entitlement to service connection for 
alcoholism secondary to PTSD.  

The veteran's claim of entitlement to service connection for 
PTSD was readjudicated and denied in a September 2001 
supplemental statement of the case (SSOC).  The same SSOC 
also readjudicated, and denied, the veteran's claim of 
entitlement to service connection for alcohol dependence. 

In July 2003, the Board remanded the veteran's claim in order 
to provide him with a psychiatric examination.  The record 
reveals that the veteran was provided such an examination in 
July 2004.  A copy of the examination report has been 
associated with the veteran's claims folder.  A supplemental 
statement of the case (SSOC) was issued in April 2005 and the 
case was returned to the Board. 

In August 2005. the Board once again remanded the veteran's 
claim in order to obtain a supplemental medical opinion which 
clarified the findings contained in the July 2004 VA 
examination report.  In September 2005, the VA examiner 
issued an addendum which addressed the Board's concerns.  A 
copy of that addendum has been associated with the veteran's 
claims folder.  A SSOC was issued in August 2007 and the 
veteran's claim is once again before the Board.  

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

It appears the veteran was not specifically informed in a 
VCAA letter of the elements necessary to sustain a claim for 
secondary service connection.  However, the evidence of 
record indicates that the veteran had actual knowledge of 
what is necessary to substantiate his claim.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Actual knowledge 
is established by statements or actions by the claimant or 
the claimant's representative that demonstrate an awareness 
of what was necessary to substantiate his or her claim.  See 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 
2008), slip op. at 12, citing Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007).

In this case, the veteran demonstrated knowledge of the 
elements necessary to establish a secondary service 
connection claim in his November 2004 VA Form 9 when he 
stated that his alcoholism was related to his PTSD since he 
used alcohol as a form of self-medication.  Consequently, any 
failure by the VA to notify the veteran of the elements of 
secondary service connection constitutes harmless error and 
does not prejudice the veteran.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a July 2004 letter, 
whereby the veteran was advised of the provisions relating to 
the VCAA.  Specifically, the veteran was advised that VA 
would assist him with obtaining "relevant records from any 
Federal agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local government, 
private doctors and hospitals, or current or former 
employers."     

The July 2004 further emphasized:  "You must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give us the records or asks for a fee 
to provide them, we'll notify you of the problem.  It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency." [Emphasis as in the original]

The Board notes that the July 2004 letter specifically 
requested of the veteran: 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  This complies with the "give 
us everything you've got" provision contained in 38 C.F.R. § 
3.159(b) in that it informed the veteran that he could submit 
or identify evidence other than what was specifically 
requested by the RO.

Finally, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a March 20, 2006 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service medical records, VA outpatient medical 
records and provided him a VA examination.  The veteran and 
his representative have not identified any unobtained 
relevant evidence.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  



Relevant law and regulations 

Secondary service connection - in general

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 
See 38 C.F.R. § 3.310(a) (2006); Harder v. Brown, 5 Vet. App. 
183, 187 (1993). 

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Secondary service connection - alcoholism

In general, the law and regulations provide that compensation 
shall not be paid if disability was the result of the 
person's own willful misconduct, to include the abuse of 
alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 
38 C.F.R. §§ 3.1(n), 3.301 (2005); see also VAOPGPREC 2-97 
(January 16, 1997).

With respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, § 8052 also amended 38 
U.S.C. § 105(a) to provide that, with respect to claims filed 
after October 31, 1990, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
the line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301 (2007).

In February 1998, VA General Counsel concluded that, with 
respect to claims filed after October 31, 1990, 38 U.S.C.A. § 
105(a), as amended by section 8052 of OBRA, and as 
implemented by 38 C.F.R. § 3.1(m), precluded service 
connection of a disability resulting from alcohol or drug 
abuse on the basis of the disability's incurrence or 
aggravation in service.  See VAOPGCPREC 2-98.

However, the United States Court of Appeals for the Federal 
Circuit has held that there can be service connection for an 
alcohol or drug abuse disability acquired as secondary to, or 
as a symptom of, a service-connected disability.  See Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Federal 
Circuit further stated that compensation may be awarded only 
"where there is clear medical evidence establishing that 
alcohol or drug abuse is caused by a veteran's primary 
service-connected disability, and where the alcohol or drug 
abuse disability is not due to willful wrongdoing."  See 
Allen, 237 F. 3d at 1381.

Analysis

As an initial matter, the Board observes that the veteran has 
not raised the issue of direct service connection.  The 
record indicates that veteran's alcohol dependence originated 
in service.  See, e.g., a September 2006 VA examination 
report.  However, as explained above, service connection 
cannot be granted based on a direct basis due to in-service 
alcohol abuse.  See 38 U.S.C.A. § 105 (West 2002); 
38 C.F.R. §§ 3.1(n), 3.301 (2007).  Thus, the Board's 
deliberations will be confined to the mater of secondary 
service connection.  As has been explained above, secondary 
service connection of alcoholism is permitted per the Federal 
Circuit's decision in Allen.

As was discussed in the law and regulations section above, in 
order for service connection to be granted on a secondary 
basis, three elements must be met: 
(1) a current disability; (2) a service-connected disability; 
and (3) a medically established relationship between (1) and 
(2).  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  The 
Board will address each element in turn.

With respect to Wallin element (1), a July 2004 VA 
examination diagnosed the veteran with "alcohol dependence 
in sustained partial remission."  Accordingly, Wallin 
element (1) has been satisfied.  

Service connection is in effect for PTSD.  Wallin element (2) 
has also been satisfied.

With respect to crucial Wallin element (3), medical nexus, in 
September 2006 the  VA examiner stated that the "veteran's 
alcohol disability predated his suffering any traumatogenic 
experiences from Vietnam.  That is, the clinical evidence 
does not support the view that the veteran's PTSD caused his 
alcohol disability.  Rather, the data indicate that the 
veteran already had a significant drinking problem prior to 
his experiences in Vietnam."  

There is no competent medical evidence to the contrary.  The 
veteran has been accorded ample opportunity to submit 
evidence in support of his claim; he has not done so.  See 
38 U.S.C.A. § 5107(a) (2002) [the claimant has a 
responsibility to support a claim for VA benefits.]

To the extent that the veteran and his representative contend 
that the veteran's alcohol dependence is caused by his 
service-connected PTSD, any such statements offered in 
support of the veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, there is of record no competent medical evidence 
indicating that the veteran's alcohol dependence is related 
to his PTSD.   The preponderance of the evidence of record 
indicates that the veteran's alcohol dependence is not 
related to his service-connected PTSD.  Accordingly, Wallin 
element (3), medical nexus, has not been satisfied, and the 
claim fails on this basis.

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
alcohol dependence, to include as secondary to service-
connected PTSD.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for alcohol dependence, 
claimed as secondary to service-connected PTSD, is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


